Exhibit 10.3

AMENDMENT TO
CHRISTOPHER & BANKS CORPORATION
2005 STOCK INCENTIVE PLAN

 

This Amendment to Christopher & Banks Corporation 2005 Stock Incentive Plan (the
“Plan”) is hereby approved by the Christopher & Banks Corporation Board of
Directors to be effective on July 26, 2006.


WITNESSETH:

WHEREAS, on April 7, 2005, the Company’s Board of Directors initially approved
the Plan; and

WHEREAS, the Company’s Board of Directors wishes to amend Section 4.3 of the
Plan effective as of July 26, 2006, to avoid having the Company incur
substantial compensation costs.

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended, as follows:

4.3           Adjustments. In the event of an increase or decrease in the number
of shares of Common Stock resulting from a stock dividend, stock split, reverse
split, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company, the number of shares of Stock
reserved under Section 4.1 hereof, the number of shares of Stock covered by each
outstanding Award and Option and the price per share thereof shall be
appropriately adjusted  to reflect such change. Additional shares which may
become covered by the Award or Option pursuant to such adjustment shall be
subject to the same restrictions as are applicable to the shares with respect to
which the adjustment relates.

 


--------------------------------------------------------------------------------